Citation Nr: 0933832	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for substance abuse, 
including as secondary to a back disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
February 1978.  He received a general (under honorable 
conditions) discharge for unsuitability, and his status 
reverted to the Massachusetts National Guard.  Thereafter, 
the Veteran had a short period of additional service with the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from February 2006 and May 2007 rating 
decisions issued by the Regional Office (RO) in Boston, 
Massachusetts.  The February 2006 rating decision denied 
service connection for a back disability and for substance 
abuse.  The May 2007 rating decision denied service 
connection for PTSD and major depressive disorder.  

In accordance with the holding of the Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the issue involving the claim for service 
connection for a psychiatric disorder, as reflected on the 
title page, has been broadened to encompass any acquired 
psychiatric disorder that could be productive of the 
Veteran's symptoms.  Notably, the Veteran's Social Security 
Administration disability records indicate that he has been 
diagnosed with various mood and anxiety disorders.  Expanding 
the issue on appeal in this manner will not prejudice the 
Veteran, insofar as this claim for service connection for a 
psychiatric disorder is being remanded herein.   

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's claim for service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral spondylosis and spondylothesis pre-existed his 
service and were not permanently aggravated thereby.  

2.  The back disability dates to a motor vehicle accident 
that occurred in 1989, many years after the Veteran's 
service.  

3.  The Veteran's substance abuse disorder preexisted his 
service and was not permanently aggravated by a service-
connected disease or injury.  


CONCLUSIONS OF LAW

1.  The Veteran's spondylosis and spondylothesis clearly and 
unmistakable predated his entry into active service and were 
not permanently aggravated thereby, and, moreover, the 
Veteran did not have chronic back symptoms until many years 
after his service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008). 

2.  Primary substance abuse is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 
(2001).

3.  The Veteran's substance abuse, which predated his entry 
into active service, was not caused or permanently aggravated 
by a service connected disability.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.310(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 186-187 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 
38 C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006).   

In this case, the Veteran was sent a letter by the RO in 
September 2005, prior to the initial rating decision herein, 
that explained the what needed to be shown in order to 
establish service connection for a claimed disability.  The 
letter also explained the types of evidence that VA would 
obtain on behalf of the Veteran as well as the types of 
evidence that the Veteran was responsible to ensure that VA 
received.

During the pendency of the Veteran's claim and appeal, the 
Court decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), in which it held that VCAA notice requirements are 
applicable to all five elements of a service connection 
claim.  Thus, the Veteran must be notified that a disability 
rating and effective dates for the award of benefits will be 
assigned if service connection is awarded.  Id at 486.  The 
Veteran was provided this information in a June 2006 letter 
from the RO.  His claim was subsequently readjudicated by the 
RO in a Statement of the Case (SOC) dated in August 2006, 
thereby curing any predecisional notice error.  

In its remand dated in June 2008 the Board noted that the 
Veteran had not been given notice specifically tailored to 
substantiating a claim for substance abuse on a secondary 
basis.  In accordance with the Board's instructions, the 
Veteran was sent a letter dated in February 2009 that, in 
addition to reiterating the other notices which had been 
previously provided to the Veteran, also explained what was 
necessary in order to substantiate a claim based on a 
secondary service connection theory.  The Veteran's claims 
were thereafter readjudicated in a Supplemental Statement of 
the Case (SSOC) dated in June 2009.  

In addition to the duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence necessary to substantiate 
their claims , unless no reasonable possibility exists that 
such assistance would aid in substantiating such claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records, Social Security Administration 
records, various private medical records that were submitted 
by the Veteran, and written statements that were submitted by 
the Veteran and his wife.  While the Board notes that the 
record contains a formal finding by VA that the Veteran's 
service treatment records were unavailable, these treatment 
records are in fact of record, although there is no record of 
a separation examination of the Veteran.  A VA examination 
was provided in connection with this claim.  The Veteran has 
not indicated that he has any other evidence in support of 
his claim.  The Board therefore finds that the VA satisfied 
its duty to assist. 

The Board finds that VA met its obligations pursuant to the 
VCAA in this case and, additionally, that the additional 
development prescribed in the prior Board remand was 
conducted in substantial compliance with the Board's 
instructions with respect to those claims which are being 
decided herein.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
Service connection may also be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 The requirement that a current disability exist is satisfied 
if the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

For purposes of conducting the above analysis, a Veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment unless clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1132.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.  Low Back Disability

The Veteran contends that his current back disability was 
caused by a fall that occurred during his service.

Service treatment records do not show any documentation of a 
fall or of treatment for low back pain consistent with a 
fall.  However, a lumbar spine radiograph was performed in 
early January 1978, the indication being that the Veteran 
reported a injury to his back that occurred two months ago, 
which would have been prior to his entry into active service 
in December 1977.  While this x-ray was performed in 
conjunction with the Veteran's admission to the hospital for 
alcoholic detoxification, and there are numerous entries in 
the Veteran's service treatment records showing treatment for 
his alcohol abuse, there are no additional records showing 
that the Veteran was treated for his back.  

Social Security Administration records indicate that the 
Veteran was in a motor vehicle accident in September 1989 at 
which time he injured his neck and low back; the Veteran 
referred to this incident as causing "displacement of his 
spine," although x-rays of the cervical spine that were 
taken at that time were unremarkable.  Thereafter, he had two 
spinal fusion surgeries in the 1990s, the latter involving 
the placement of rods, screws, and metal plates.  A private 
medical record in the Veteran's SSA file indicates that the 
Veteran's current back problems dated back to 1991, when he 
was diagnosed with a Grade I spondylolisthesis.  The private 
treatment records contained in the SSA file do not show 
chronic complaints of any type of back pain prior to 1989. 

In January 2005, the Veteran was examined by VA with respect 
to his back pain; at that time the Veteran related that his 
back pain was related to a fall in the shower that occurred 
during his service on an unspecified date in November 1977.  
Notably, the Veteran's DD214 shows that he entered active 
duty in December 1977 and the National Guard paperwork in the 
claims file does not indicate what duty status the Veteran 
was on in November.  

The VA examiner noted the Veteran's history of treatment of 
his back pain after service as well as his current 
complaints.  The examiner observed that, with respect to the 
etiology of the Veteran's back pain, there was insufficient 
documentation to indicate that the alleged fall in the shower 
could have been the cause of his bilateral spondylosis and 
grade I spondylothesis of L5-S1.  The examiner concluded that 
this condition existed prior to the Veteran's service, and 
that, while a fall in the shower while in government service 
could have precipitated and/or aggravated this condition, any 
superimposed musculoligamentous strain or contusion normally 
would have resolved within a period of three months.  The 
examiner concluded that the Veteran's continued symptoms and 
subsequent orthopedic treatment was not causally related to 
his military service.    

While a second VA examination was conduced in September 2007, 
that examination addressed the Veteran's current symptoms and 
did not express any opinion as to the cause of the Veteran's 
back disability. 

The evidence fails to show that the Veteran's current back 
disability was caused by his military service.  First, in 
this case, the presumption of soundness is rebutted both by 
the Veteran's statements dating his fall to November 1977, 
which was prior to his entry into active service, and by the 
VA examiner's conclusion after reviewing the applicable 
treatment records.  As noted above, the examiner concluded 
that the spondylosis and grade I spondylothesis of L5-S1 
existed prior to the Veteran's service and that, even if he 
did fall in the shower while in the service, any aggravation 
that occurred as a result thereof would have been temporary 
and would have resolved within approximately 3 months after 
the injury.  The Board finds this evidence constitutes clear 
and unmistakable evidence that the Veteran's spondylosis and 
grade 1 spondylothesis of L5-S1 existed prior to his service 
and was not aggravated thereby.

Furthermore, the evidence indicates that, after the Veteran's 
service, he did not have continued low back difficulties 
until after a motor vehicle accident that occurred in 1989; a 
review of the Veteran's private treatment records contained 
in his SSA file reveals that the Veteran consistently 
attributed his low back symptoms to the 1989 motor vehicle 
accident.  He reported immediate onset of neck and low back 
pain at the time of the accident at a February 1990 
neurological evaluation.  Records from prior to that date do 
not show complaints of low back pain, although there were 
numerous complaints related to other disorders, including 
asthma and various psychiatric problems.  Thus, no continuity 
is shown between any low back symptoms that the Veteran may 
have experienced in service due to a fall in the shower and 
his current low back symptoms.  

In various statements submitted by the Veteran and his wife, 
they claimed that the Veteran had no back problems prior to 
his service, that the Veteran was discharged due to his back 
problems, and that the Veteran had back problems since that 
time.  However, these claims are rebutted by other evidence 
and the Board finds the Veteran's and his wife's statements 
lack credibility.  For instance, the Veteran's DD-214 shows 
that he was administratively discharged for unsuitability for 
military service and was given a general (under honorable 
conditions) discharge; this is inconsistent with the 
Veteran's claim that he was medically separated due to his 
back disability.  It is also inconsistent with SSA records 
showing that, while the Veteran was treated for various other 
medical difficulties, he did not seek treatment for back pain 
until 1989, after a motor vehicle accident, and that he dated 
his back pain to the accident.   

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
low back disability is denied.

	B.  Substance Abuse

Primary substance abuse, including alcohol abuse, is not a 
disability for which service connected may be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 
237 F.3d 1368, 1376 (2001).

Therefore, the Veteran may be service connected for alcohol 
abuse only if this disability was caused or aggravated by 
another service connected disability.  In this case, the 
Veteran alleges that his substance abuse was caused by the 
injury to his back.  Insofar as the Veteran is not being 
granted service connection for his back disability, no claim 
of secondary service connection may be premised thereon.  The 
Veteran is not service connected for any other disabilities 
upon which to base a claim for secondary service connection.

The evidence shows that the Veteran's alcohol and substance 
abuse problems predated his entry into military service.  In 
January 1977, the Veteran admitted to a military health 
professional that had been an alcoholic for 2 years.  At a 
disability assessment in February 1990, the Veteran reported 
that he began drinking at age 14 and began a regular pattern 
of drinking at age 16.  At a mental health disability 
evaluation in 2000, the Veteran reported that by age 15 he 
began drinking to relieve various anxiety related symptoms 
and that he was drinking daily and began to use drugs by age 
18.  

Additionally, when asked why he drank at the February 1990 
disability evaluation the Veteran gave numerous reasons 
including depression, anxiety, loneliness, lack of 
confidence, fear, boredom, crisis, arguments, sadness, and 
anger.  He did not mention low back pain as a cause of his 
drinking.  

Insofar as service connection may not be granted for 
substance abuse on a primary basis, the Veteran is not 
service connected for a back disability or any other 
disability upon which to base a claim of secondary service 
connection.  The facts do not show the Veteran's substance 
abuse is related to his back disability, service connection 
for substance abuse is denied.

The benefit of the doubt doctrine is inapplicable because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert 1 Vet. App. at  55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.

Service connection for substance abuse, including as 
secondary to a back disability, is denied.


REMAND

The June 2008 Board remand noted that the Veteran filed a 
notice of disagreement with the denial of service connection 
for an acquired psychiatric disorder and referred this matter 
for the issuance of an SOC pursuant to Manlincoln v. West, 
12 Vet. App. 238 (1999).  A review of the claims file does 
not indicate that this SOC was ever issued.  An appellant has 
a right to have prior orders of the Board complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue an SOC 
addressing the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, claimed as PTSD and 
depression.  Prior to doing so, the AMC/RO 
should consider all of the evidence 
received since the prior adjudication of 
this claim, including Social Security 
Administration records, and should 
specifically address whether there is any 
basis for service connection on an 
aggravation basis, given the evidence that 
some or all of the Veteran's psychiatric 
disorders predated his military service.  
The Veteran is advised that a timely 
substantive appeal is necessary in order 
to perfect an appeal of these claims to 
the Board.  38 C.F.R. § 20.302(b).  Then, 
if an appeal is timely perfected, the 
claim should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


